Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                          Document     Page 1 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                          Document     Page 2 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                          Document     Page 3 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                          Document     Page 4 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                          Document     Page 5 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                          Document     Page 6 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                          Document     Page 7 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                          Document     Page 8 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                          Document     Page 9 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 10 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 11 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 12 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 13 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 14 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 15 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 16 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 17 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 18 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 19 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 20 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 21 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 22 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 23 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 24 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 25 of 26
Case 18-14808   Doc 15   Filed 01/15/19 Entered 01/15/19 13:42:03   Desc Main
                         Document      Page 26 of 26
